USCA4 Appeal: 21-1750      Doc: 16         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1750


        In re: WILLIAM SCOTT DAVIS, JR.,

                             Petitioner.



                        On Petition for Writ of Mandamus. (5:14-cr-00240-BR-1)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        William Scott Davis, Jr., Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1750         Doc: 16      Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

               William Scott Davis, Jr., petitions for a writ of mandamus, seeking a new trial

        related to his criminal convictions and alleging fraud on the court in two long-closed civil

        cases. We conclude that Davis is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

        Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

        F.3d 351, 353 (4th Cir. 2007).

               The relief sought by Davis is not available by way of mandamus—he may not use

        mandamus to challenge his criminal convictions or to evade prefiling injunctions entered

        by this court and the district court. Accordingly, we deny the petition for a writ of

        mandamus. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                              PETITION DENIED




                                                     2